Citation Nr: 1629914	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-37 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral foot fungus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1966 to October 1968 including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2016.  A transcript of those proceedings is of record.


FINDINGS OF FACT

1.  The Veteran's diagnosed bilateral hearing loss and tinnitus are related to his active service.

2.  The Veteran has withdrawn his claim for entitlement to service connection for bilateral foot fungus.
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for withdrawal from appeal of the issue of service connection for bilateral foot fungus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has been diagnosed with bilateral sensorineural hearing loss and has testified that the condition began, along with tinnitus, during service while he was on duty near 155mm howitzers and has persisted since then.  38 C.F.R. § 3.385.  He has submitted several buddy statements to this effect.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Veteran's testimony of suffering acoustic trauma due to being near artillery is consistent with his military occupational specialty (MOS) and the circumstances of his service.  38 U.S.C.A. § 1154.  The Veteran's testimony and supporting lay statements indicate that the Veteran's hearing loss and tinnitus began during service and have persisted since then.  The Veteran is competent to report on observable symptomatology and the Board finds his testimony credible.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that his bilateral hearing loss and tinnitus had their onset during service and that service connection is correspondingly warranted.  38 C.F.R. §§ 3.102, 3.303(a).  

As to the Veteran's claim for service connection for bilateral foot fungus, the Veteran withdrew his appeal at his Board hearing; hence, there remain no allegations of errors of fact or law for appellate consideration.  An appeal may be withdrawn by the appellant or by his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  38 U.S.C.A. § 7105.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

The appeal as to the issue of service connection for bilateral foot fungus is dismissed.



____________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


